Title: To James Madison from Frederick Jacob Wichelhausen, 10 October 1803 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


10 October 1803, Bremen. Wrote last on 16 Aug., announcing the blockade of the Weser River and enclosing a copy of a protest by Capt. Joseph Orne of the Essex respecting the impressment of James Newhall, an American sailor from Salem. Reports that Newhall escaped from the British sloop of war Beaver, Robert Tain, master, and arrived in Bremen “a few days ago.” “I provided him with a protection, and sent him to Emden to procure him a passage home.” Encloses a “copy of an other protest concerning likewise the pressing of a Sailor by a british press-gang from on board the Ship George Barclay of Newyork Henry Rodgers, Master.” Despite “the most strongest applications” from Hamburg and Bremen to raise the blockade of the Elbe and Weser Rivers, there has been no change. Is “fearful as long [as] the country around remains in the possession of the French, the navigation on those rivers will not be opened again.” All the actions of the French “allude to a long abode in our vicinity, having but lately begun to fortify the Shores of the Weser at Carlstadt a village situated at the mouth of the river.” Believes it will be “a considerable time … before Hamburg and Bremen will enjoy again the blessing of a free Navigation on their rivers.”
The emperor of Morocco has informed the Danish consul at Tangier that his orders for “examining neutral vessels” were “grounded on that principle, that the flag should not protect any longer his ennemies property, and that a Danish vessel having on board ennemies property, would be detained, brought in and the cargo taken out, when the Captain would receive his freight, and was at liberty to go whereever he pleases.” American merchants in both Bremen and Hamburg were much alarmed by this news, “as all our shipping to the mediterranean is made in Danish vessels, the flag of the Hanstowns being not considered as neutral neither by the Emperor of Marocco nor any of the barbarien powers on the coast of Africa.” The Danish consul wrote on 27 Aug. that he hopes the emperor “will at last render justice to his repeated and energuique representations on this subject, and recall a measure which is so hurtful to the Danish navigation, and contrary to the sense of their treaty.”
  

   
   RC and enclosure (DNA: RG 59, CD, Bremen, vol. 1). RC 3 pp.; docketed by Wagner as received 20 Jan. For enclosure, see n. 1.



   
   The enclosure is a copy of a protest entered by Henry Rogers on 2 Sept. 1803 (1 p.), swearing to the impressment of Peter Anderson from the ship George Barclay on 25 July 1803 off the coast of Dover.



   
   A full transcription of this document has been added to the digital edition.

